UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): September 21, 2012 COLORADO GOLDFIELDS INC. (Exact Name of Registrant as Specified in Charter) Nevada 000-51718 20-0716175 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 10920 West Alameda Avenue, Suite 201 Lakewood, CO 80226 (Address of Principal Executive Offices) (303) 984-5324 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-14(c)). Item5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers. Renewal of Employment Agreement with our Chief Financial Officer We employed C. Stephen Guyer as our Chief Financial Officer, on February 14, 2008.We entered into a new employment agreement with Mr. Guyer, effective July 1, 2012.Under the new agreement which is for a period of one year, we have agreed to the following: (i) the payment by our company to Mr. Guyer of a salary of $25,000 per month; (ii) certain employee benefits, including group health insurance, pension and profit sharing and other such benefits that we may elect to provide our other employees from time to time.Mr. Guyer acknowledges that salary and/or expenses may, upon consultation with the Chief Executive Officer, be paid in stock pursuant to the Company’s 2008 Stock Compensation Plan in lieu of cash. The executive employment agreement may be terminated, among other things: (i) by notice of termination from one party to the other; (ii) upon the death of Mr. Guyer.Upon the termination of the executive employment agreement, Mr. Guyer will generally be entitled to separation pay equal to six months of pay for each year of service. The foregoing is a summary of the new employment agreement with Mr. Guyer.Please review the executive employment agreement, attached hereto as Exhibit 10.1, for a complete description of all the terms and conditions of the agreement. Item9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Employment Agreement:C. Stephen Guyer effective nunc pro tunc July 1, 2011 - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COLORADO GOLDFIELDS INC. Dated: September 25, 2012 By: /s/Lee R. Rice Lee R. Rice President & Chief Executive Officer - 3 -
